Citation Nr: 1141471	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder, claimed as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from February 1975 to June 1975, and from October 1978 to December 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO, in June 2011.  A transcript of the hearing is associated with the claims file.

Subsequent to issuance of the statement of the case, the Veteran submitted additional medical evidence accompanied by a waiver of his right to have that evidence initially considered by the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran's current right hip arthritis is related to his service-connected bilateral knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, arthritis of the right hip is proximately due to or a result of the service-connected bilateral knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011); however, as the Board is granting the claim for service connection for arthritis of the right hip, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis of Service Connection for a Right Hip Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran attributes arthritis of the right hip to his service-connected bilateral knee disability.  He testified that knee pain causes him to alter his gait, favoring his left hip.  This is because his right knee is more painful than his left knee.  He testified that this alteration in gait began in 2001 or 2002 and has continued since.  He began having right hip pain in 2007 or 2008.  He testified that he had a total hip replacement in January 2010.

Here, there is no dispute as to two of the elements necessary for service connection on a secondary basis.  The Veteran has arthritis of the right hip, as shown by X-ray in January 2007, which constitutes evidence of current disability of the right hip.  Service connection has been established for bilateral knee disabilities.  The question remaining to be determined by the Board is whether there is an etiological relationship, either causation or aggravation, between the two.  

After a review of all the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's right hip arthritis is proximately due to or a result of his bilateral knee disability.  The Board acknowledges a conflict in the opinion evidence on this question.  The Veteran was afforded a VA examination in July 2008.  The question asked the examiner was, is it likely as not that the Veteran's right hip condition is secondary to bilateral knees?  The examiner's opinion written in its entirety was "is not caused by or a result of."  The stated rationale was "clinical experience and orthopedic literature."  The examiner elaborated that the Veteran's right hip osteoarthritis is a stand-alone entity; records are silent for in-service event as to cause of osteoarthritis; the Veteran's knee conditions neither make the right hip adjunct or aggravated; and primary altered gait mechanics come from non-service-connected hip and not knees.  

After the Board personal hearing, the record was held open for an additional 30 days so the Veteran could obtain a medical nexus opinion regarding his right hip.  The Veteran submitted a medical opinion from his private orthopedic surgeon in August 2011 that the right hip disorder was most likely caused by, a result of, or aggravated by the service-connected knee disabilities.  The rationale provided was that the long history of bilateral knee problems mostly caused the arthritis in the hips.  The private physician noted that he had reviewed the Veteran's service treatment records and post-service treatment records in preparing his opinion.  

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

The Board finds that neither opinion provides a thorough explanation or rationale, so both are of little probative value on the question of relationship between the service-connected knee disabilities and the right hip arthritis.  The private opinion's rationale is essentially a restatement of the opinion, not an explanation of the opinion.  The VA opinion is self-contradictory, in that it finds no aggravation of the right hip by the knees, but lists the right hip as the "primary" cause of the altered gait mechanics, thus suggesting that the knees or some unstated factor may play a secondary role.  The Veteran has testified that his knees cause his altered gait, and that a total hip replacement in 2010, while resulting in some improvement in gait, did not totally correct the altered gait, and did not ameliorate his knee pain.  The Veteran's attribution of altered gait to the pain associated with his service-connected knee disabilities is factually significant because the VA examiner opined that the altered gait was primarily caused by the right hip (rather than the knees).  

The Board finds it significant that the private opinion is in accord with the Veteran's testimony regarding altered gait due to service-connected knee disabilities.  The Veteran is competent to describe his symptoms, and his theories regarding the cause of his altered gait are also competent evidence.  In any event, as both nexus opinions express the required level of certainty, but are lacking in adequate explanation, the Board finds that the evidence for and against the question of nexus between right hip arthritis and the service-connected knee disabilities is in approximate balance.  Resolving reasonable doubt in the Veteran's favor, the Board finds that right hip arthritis is related to the service-connected bilateral knee disability, and that service connection for right hip arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for arthritis of the right hip is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


